Case 2:18-cv-02510-ADS-AKT Document 21 Filed 03/19/19 Page 1 of 2 PageID #: 185



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 STATE ENTERPRISE RESEARCH-
 INDUSTRIAL COMPLEX “PAVLOGRAD
 CHEMICAL PLAINT,”

                           Petitioner,
                                                                  DEFAULT JUDGMENT
                  - against -                                     CV 18-2510 (ADS)(AKT)


 PETROLEUM & MATERIALS LLC,

                            Respondent.
 -------------------------------------------------------------X

         An Adoption Order of the Honorable Arthur D. Spatt, United States District Judge,

 having been filed on March 19, 2109; adopting in its entirety the February 12, 2019 Report and

 Recommendation of United States Magistrate Judge A. Kathleen Tomlinson; granting the

 Petitioner=s motion for a default judgment against the Respondent Petroleum & Materials, LLC;

 confirming the arbitration award of $937,380 in favor of Petitioner issued on June 20, 2017;

 awarding the Petitioner interest at nine percent per annum beginning June 20, 2017, and the

 Clerk of Court having calculated that amount to be $147,231.56; and awarding $565.00 in costs,

 it is

         ORDERED AND ADJUDGED that the Petitioner State Enterprise Research-Industrial

 Complex Pavlograd Chemical Plant’s motion for a default judgment as against the Respondent

 Petroleum & Materials, LLC is granted; that the arbitration award of $937,380 in favor of

 Petitioner issued on June 20, 2017 is confirmed; that the Petitioner is awarded interest in the

 amount of $147,231.56, and $565.00 in costs, for a total award of $1,085,176.56 in favor of the

 Petitioner State Enterprise Research-Industrial Complex Pavlograd Chemical Plant and against

 the Respondent Petroleum & Materials, LLC; and that this case is closed.
Case 2:18-cv-02510-ADS-AKT Document 21 Filed 03/19/19 Page 2 of 2 PageID #: 186



 Dated: Central Islip, New York
        March 19, 2019

                                                 DOUGLAS C. PALMER
                                                 CLERK OF THE COURT
                                           By:   /s/ James J. Toritto
                                                 Deputy Clerk




                                       2
